Case 3:17-cv-12094-RHC-MKM ECF No. 90, PageID.1746 Filed 04/01/21 Page 1 of 7




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

FELICIA QUIZEL MORGAN, by
her next Friend, Laura Campbell,

       Plaintiff,

v.                                                      Case No. 17-12094

WAYNE COUNTY, et al.,

     Defendants.
__________________________________/

         ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION

       In an opinion and order dated September 30, 2020, the court granted a motion

for summary judgment filed by Defendants Leonard Davis, Keisa Clark, Arelia

Pendergrass, and Wayne County. (ECF No. 85.) Through the present motion, Plaintiff

Felicia Quizel Morgan, seeks reconsideration of the court’s September 2020 ruling,

arguing that it should not have granted summary judgment as to Defendants Davis,

Clark, and Wayne County. The court does not hold hearings on motions for

reconsideration. See E.D. Mich. LR 7.1(h)(2). For the reasons explained below, the

court will deny the motion.

                                   II. BACKGROUND

       In 2017, Plaintiff asserted federal civil rights claims under 42 U.S.C. § 1983 and

state law claims against Defendants Defendant Community Healthcare Providers, Inc.,

(“CHCP”), Wayne County, and the counties’ employees, arising from a November 2005

sexual assault by another inmate, Eric Miles, at CHCP’s mental health care facility.

(ECF No. 1) Plaintiff was transferred to CHCP’s Detroit psychiatric facility from the
Case 3:17-cv-12094-RHC-MKM ECF No. 90, PageID.1747 Filed 04/01/21 Page 2 of 7




Wayne County Jail while still in custody. (Id., PageID.5-6.) Plaintiff contends that she

later gave birth to a child while she was still incarcerated as a result of the 2005 assault.

(Id.)

        In the mental health ward at CHCP’s facility, both male and female inmates were

housed on different sides of the same floor. (ECF No. 66-8, PageID.1215.) Inmates of

both genders could interact in the dayroom on the floor. (Id.) At any given time, the ward

housed between three and ten inmates who were undergoing treatment. (Id.) The unit

was usually guarded by three Wayne County Sheriff’s deputies. (Id., PageID.1217.) It

was also staffed 24-hours-a-day with three hospital workers plus any doctors that came

in and out of the ward. (ECF No. 66-9, PageID.1231.) When patients of both genders

were allowed to interact in the day room, one of the hospital staff was always present in

the room. (ECF No. 66-7, PageID.1208.)

        On the day of the alleged assault, Defendants Davis, Clark, and Hunter were the

deputies on duty. (Id., PageID.1207.) Two deputies were usually stationed at the front

desk by the ward’s entrance. From the desk, they used mirrors and cameras to observe

the ward’s hallways. (Id.) One of the deputies from the front desk would also do a round

every thirty minutes. (Id.) The third deputy was usually stationed in the day room

because that is where inmates interacted. (ECF No. 66-8, PageID.1217.) The deputy in

the day room could observe blind spots in the hallways that were not visible from the

front desk. (Id.) The written Wayne County security policy for the facility allowed the

deputies to be “self-relieving for lunch” allowing one of the three officers to leave at any

given time. (ECF No. 73-6, PageID.1629.)




                                              2
Case 3:17-cv-12094-RHC-MKM ECF No. 90, PageID.1748 Filed 04/01/21 Page 3 of 7




       At the time of the alleged assault, Deputy Hunter was off the ward on his “lunch

break.” (ECF No. 66-7, PageID.1208.) Deputy Davis, who was stationed in the day

room, left the ward for a short time to use the bathroom as there was no staff restroom

inside the ward. (ECF No. 66-8, PageID.1221.) This left only deputy Clark stationed at

the front desk. Deputy Davis stated in his deposition that he felt comfortable leaving the

day room because a CHCP worker was stationed in the room where some of the

inmates had congregated. (Id.)

       Around the same time, Plaintiff and Miles were last seen by a CHCP staffer

talking and interacting in a friendly manner in the day room. (ECF No. 66-9,

PageID.1236.) A few minutes later, a CHCP staffer walking down the corridor observed

Miles and Plaintiff having sex in Miles’s room with the door open. (Id.) He immediately

reported the incident. (Id.) According to the staffer, Plaintiff appeared to consent to the

sexual encounter and did not appear in distress. (Id.) During the investigation following

the incident, Plaintiff signed a form indicating she did not wish for any further

investigation. (ECF No. 66-15, PageID.1284.) When transported to the emergency room

following the incident, Plaintiff refused a rape kit and told the attending physician that

she had consented to having sex with Miles. (ECF No. 66-22, PageID.1301.)

                                      II. DISCUSSION

       To prevail on a motion for reconsideration, a party “must not only demonstrate a

palpable defect by which the Court and the parties and other persons entitled to be

heard on the motion have been misled but also show that correcting the defect will

result in a different disposition of the case.” E.D. Mich. LR 7.1(h)(3); see also Indah v.

U.S. Sec. & Exch. Comm’n, 661 F.3d 914, 924 (6th Cir. 2011). “A ‘palpable defect’ is a

defect which is obvious, clear, unmistakable, manifest, or plain.” Hawkins v. Genesys
                                              3
Case 3:17-cv-12094-RHC-MKM ECF No. 90, PageID.1749 Filed 04/01/21 Page 4 of 7




Health Sys., 704 F. Supp. 2d 688, 709 (E.D. Mich. 2010) (Borman, J.). “[T]he Court will

not grant motions for rehearing or reconsideration that merely present the same issues

ruled upon by the Court, either expressly or by reasonable implication.” E.D. Mich. L.R.

7.1(h)(3); see also Bowens v. Terris, No. 2:15-CV-10203, 2015 WL 3441531, at *1 (E.D.

Mich. May 28, 2015) (Steeh, J.).

          Plaintiff’s present motion contends the court’s September 2002 opinion

“expressly” held that neither Defendant Clark nor Davis were entitled to qualified

immunity but that the opinion erroneously granted summary judgment to all Defendants

anyway. (ECF No. 86, PageID.1718 (citing ECF No. 85, PageID.1707).) In support,

Plaintiff selectively quotes language from the opinion suggesting the court actually held

that two deputies were not entitled to qualified immunity. (Id.)

          A block quote of the whole paragraph, however, gives the reader greater context

and shows that the court’s language in the paragraph was a summarization of Plaintiff’s

argument not the court’s ultimate holding on qualified immunity issue in the present

action.

          [Plaintiff] argues that Defendants’ testimony shows she was incarcerated
          under conditions posing a substantial risk of harm, and believes the facts
          create a jury question as to whether Clark or Davis subjectively ignored
          the risk to her safety. She relies on the decision in Bishop v. Hackel, 636
          F.3d 757, 767 (6th Cir. 2011) to support her position. In that case, the
          physical structure and the personal characteristics of the plaintiff rendered
          him vulnerable, and she concludes that the same can be said here.
          Specifically, just as was the case in Bishop, here Clark was subjectively
          aware that Miles was sexually preoccupied and the layout of the ward
          increased the risk of abuse without observation. Davis likewise is not
          entitled to qualified immunity. He knew that Hunter had gone to lunch and
          Clark was at the desk when he went to the restroom. Davis was aware of
          the blind spots, the difficulty in keeping inmates separated by gender
          because of the lack of space. . . .




                                                4
Case 3:17-cv-12094-RHC-MKM ECF No. 90, PageID.1750 Filed 04/01/21 Page 5 of 7




Morgan ex rel. Campbell v. Wayne Cty., 2020 WL 5819570, at *6 (E.D. Mich. Sept. 30,

2020) (emphasis added).

       The court later found that the evidence cited by Plaintiff in the preceding

blockquote was insufficient to show that a question of fact remained with regards to

whether Davis or Clark should be denied qualified immunity. Id. (“Plaintiff was not left

alone. Although Davis left to use the bathroom, there simply is no evidence that he

knew his conduct would expose [Plaintiff] to a high risk of harm.”). While the analysis

provided with regards to Clark and Davis perhaps could have been clearer, the holding

that both Davis and Clark are entitled to qualified immunity is correct.

       In order to establish a failure to protect claim under the Eighth Amendment and

overcome a qualified immunity defense, a plaintiff must demonstrate that a prison

official, in this instance sheriff deputies guarding the psychiatric ward, acted with

“deliberate indifference” toward a risk. See Wilson v. Yaklich, 148 F.3d 596, 600 (6th

Cir. 1998). To show that the officer acted with “deliberate indifference” to an “excessive

risk” faced by a prisoner requires more than a showing of negligence. Farmer, 511 U.S.

at 835, 837. Instead, the subjective standard imposed requires an inquiry into “whether

[an officer] had knowledge about the substantial risk of serious harm to a particular

class of persons.” See Taylor v. Michigan Dep't of Corrs., 69 F.3d 76, 80 (6th Cir. 1995).

“Knowledge of the asserted serious needs or of circumstances clearly indicating the

existence of such needs, is essential to a finding of deliberate indifference.” Blackmore

v. Kalamazoo Cty., 390 F.3d 890, 896 (6th Cir. 2004) (quotation omitted). The

defendant must not only be subjectively aware of the facts from which an inference

could be drawn that a substantial risk of serious harm exists, but they must also draw



                                              5
Case 3:17-cv-12094-RHC-MKM ECF No. 90, PageID.1751 Filed 04/01/21 Page 6 of 7




that inference and disregard the risk. Phillips, 534 F.3d at 539-40; Sours v. Big Sandy

Reg'l Jail Auth., 593 Fed. Appx. 478, 484 (6th Cir. 2014).

       It is undisputed that both Clark and Davis possessed knowledge about the

physical layout of the ward where housed, including blind spots. And Defendants were,

as a general matter, aware of Plaintiff’s vulnerability as a female inmate being housed in

a co-ed ward. However, this evidence is simply not enough to establish a question of

fact regarding whether the officers subjectively believed that Davis’s momentary

decision to leave his post constituted a substantial risk to the inmates.

       The deputies were not informed of the specific illnesses of each patient, and

there was no indication that the interactions between Plaintiff and Miles were anything

but friendly. (ECF No. 66-9, PageID.1242.) It also uncontested that prior to the 2005

incident, the deputies were aware of no incidents of “consensual or non-consensual

sexual contact” in the ward. (ECF No. 66-7, PageID.1207.) The deputies also believed

that one of the three hospital staffers on duty in the ward was present in the day room

and could observe both Plaintiff and Miles. (ECF No. 66-9, PageID.1231.) While both

Davis and Clark may have been aware that Davis’s short bathroom break somewhat

increased the risk of inappropriate interactions between the inmates, there is simply no

evidence suggesting that the officers were subjectively aware of the seriousness of the

situation. See Blackmore, 390 F.3d at 896. Consequently, the court was correct in

finding that no genuine dispute existed with regards to whether Clark and Davis acted

with deliberate indifference, and the court declines to revisit the finding that both officers

should be granted qualified immunity.




                                              6
Case 3:17-cv-12094-RHC-MKM ECF No. 90, PageID.1752 Filed 04/01/21 Page 7 of 7




         While Plaintiff also moves for reconsideration of the court’s decision to dismiss

her claim against Wayne State, she has presented no evidence of a palpable defect.

See E.D. Mich. LR 7.1(h)(3). The court directly addressed the claims against Wayne

County and concluded that Plaintiff had failed to demonstrate that the county’s policies

or training were constitutionally deficient. Morgan ex rel. Campbell, 2020 WL 5819570,

at *7-9 (E.D. Mich. Sept. 30, 2020). So, given this finding, it is clear that the Monell

claims against the county must also fail. Accordingly,

         IT IS ORDERED that Plaintiff’s Motion for Reconsideration (ECF No. 86) is

DENIED.

                                                                s/Robert H. Cleland                    /
                                                                ROBERT H. CLELAND
                                                                UNITED STATES DISTRICT JUDGE
Dated: April 1, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, April 1, 2021, by electronic and/or ordinary mail.

                                                                 s/Lisa Wagner                         /
                                                                 Case Manager and Deputy Clerk
                                                                 (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\17-12094.MORGAN.MotionforReconsideration.AAB.2.docx




                                                           7
